Citation Nr: 0422714	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  98-04 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right hip from 10 percent.

2.  Entitlement to an increased rating for arthritis of the 
left hip from 10 percent.

3.  Entitlement to an increased rating for chondromalacia of 
the left knee from 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
November 1980. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim seeking 
entitlement to increased ratings for arthritis of the right 
hip, arthritis of the left hip, and chondromalacia of the 
left knee, all from 10 percent disabling.   

The veteran's claims were remanded by the Board in August 
1998 and March 2001.  

Regarding the claim for a greater initial rating for the 
veteran's right knee disability, service connection was 
granted for degenerative joint disease of the right knee (and 
a 10 percent rating assigned) in a May 2002 rating decision.  
The veteran filed a notice of disagreement in July 2002, and 
in January 2003, the RO issued a statement of the case.  
However, the veteran did not perfect an appeal regarding his 
right knee by submitting a substantive appeal.  

The veteran was scheduled for a hearing before the RO in July 
2002.  However, said hearing was cancelled.  The veteran was 
afforded a Travel Board hearing in February 2004.  

The veteran's claim is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




REMAND

The veteran's claim must be remanded for another VA 
examination.  This case must be remanded because the 
examination reports from July 2001 and May 2003 do not answer 
with sufficient clarity the questions posed in the March 2001 
remand.  

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In March 2001, the Board remanded the case at hand in order 
that the veteran could be afforded a VA examination in 
accordance with DeLuca v. Brown, 8 Vet. App.  202 (1995).  
Specifically, the Board requested that the examiner determine 
whether each of the joints (the hips and left knee) exhibited 
pain on undertaking motion, fatigability, weakness, and/or 
incoordination.  The examiner was asked to comment on the 
severity of the symptoms if they were observed, and to also 
comment if they were not observed on examination.  

Inasmuch as the examiners from the July 2001 and May 2003 VA 
examinations did not make these findings, under Stegall v. 
West, the veteran's claims for increased ratings for 
arthritis of the right and left hips, and chondromalacia of 
the left hip must be remanded for another VA examination.  
The VA examination must consider the factors discussed in 
DeLuca v. Brown (such as additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination, including during flare-ups) and relate how 
they affect the veteran's each of the aforementioned joints.  
The VA examiner should also determine whether the veteran has 
any neurological disorders associated with his hips.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
pertinent records of treatment for the 
hips and left knee are associated with 
the claims folder.  In particular, the RO 
should obtain the veteran's current 
treatment records from the VA Medical 
Center in Columbia.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected right and left hip 
disabilities, as well as his left knee 
disability.  All indicated tests or 
studies should be obtained as deemed 
necessary by the examiner.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examination report 
should include responses to the medical 
questions listed below regarding the 
veteran's hips. 

a.  Does the veteran have limitation 
of flexion of the right thigh, and 
if so, what is such limitation in 
degrees?

b.  Does the veteran have limitation 
of flexion of the left thigh, and if 
so, what is such limitation in 
degrees?

c.  Does the veteran have limitation 
of abduction of the right thigh, and 
more specifically, is motion lost 
beyond 10 degrees? 

d.  Does the veteran have limitation 
of abduction of the left thigh, and 
more specifically, is motion lost 
beyond 10 degrees?

e.  Does the veteran's right hip 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms - in 
other words, the examiner should 
express at what point these symptoms 
are noticeable (especially pain on 
use) when the veteran does range of 
motion testing such as flexion and 
abduction of the thigh)?

f.  Does the veteran's left hip 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms - in 
other words, the examiner should 
express at what point these symptoms 
are noticeable (especially pain on 
use) when the veteran does range of 
motion testing such as flexion and 
abduction of the thigh)?

g.  Does pain significantly limit 
functional ability during flare-ups 
or when the right hip is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

h.  Does pain significantly limit 
functional ability during flare-ups 
or when the left hip is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

i.  Does the veteran have any 
neurological disorders in his legs 
associated with his hips?

The examination report should include 
responses to the medical questions listed 
below regarding the veteran's left knee: 

j.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension?

k.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?  

l.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

m.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.

3.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  Ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claim.   
If any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  After the development requested above 
has been completed, review the veteran's 
claims of entitlement to increased 
ratings for arthritis of the right hip, 
arthritis of the left hip, and 
chondromalacia of the left knee, all from 
10 percent disabling with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In rating the veteran's left knee 
disability, consider whether the veteran 
is entitled to separate ratings for 
arthritis and consider the Office of the 
General Counsel opinions VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 
(August 14, 1998).

In the event that the claims on appeal 
are not resolved to the satisfaction of 
the veteran, he should be furnished with 
a supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





